      Case 1:21-cv-06680-AJN-BCM Document 46 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               9/9/21
SUNLIGHT FINANCIAL LLC, et al.,
               Plaintiffs,                          21-CV-6680 (AJN) (BCM)
       -against-
                                                    ORDER ADJOURNING
SAMUEL DUNCAN HINKLE, et al.,                       CONFERENCE
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The discovery conference currently scheduled for September 10, 2021, at 10:00 a.m. is

hereby ADJOURNED to September 15, 2021, at 12:00 p.m., and will be conducted remotely

using the Court's videoconferencing technology (Microsoft Teams). Members of the public may

join the conference by dialing (917) 933-2166 and entering the access code 581157704#.

Chambers will email a video link to counsel in advance of the conference.

       At the conference, the Court will hear argument on plaintiffs' motion for expedited

discovery. (Dkt. No. 37.) Defendants' letter-motion to "strike" plaintiffs' motion (Dkt. No. 40) is

DENIED.

Dated: New York, New York                        SO ORDERED.
       September 9, 2021


                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
